  Case 3:20-cv-00623-JCH Document 19 Filed 05/21/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


ANDY GOTTLIEB, et al.                      :       CIVIL ACTION NO. 3:20-CV-00623(JCH)
                                           :
 Plaintiffs,                               :
                                           :
      v.                                   :
                                           :
NED LAMONT, GOVERNOR OF THE                :
STATE OF CONNECTICUT, and                  :
DENISE MERRILL, SECRETARY OF               :
THE STATE OF CONNECTICUT                   :
 Defendants                                :       MAY 21, 2020


                    NOTICE OF EXECUTIVE ORDER NO. 7QQ

       Defendants Governor Ned Lamont and Secretary of the State Denise Merrill hereby file

notice of the issuance of Executive Order 7QQ, dated May 20, 2020, an order to ensure “Safe

Voting During the Statewide Primary.”

                                                   DEFENDANTS

                                                   NED LAMONT, GOVERNOR OF THE
                                                   STATE OF CONNECTICUT, and
                                                   DENISE MERRILL, SECRETARY OF
                                                   THE STATE OF CONNECTICUT

                                                   WILLIAM TONG
                                                   ATTORNEY GENERAL

                                           BY:     /s/ Maura Murphy Osborne
                                                   Maura Murphy Osborne (ct19987)
                                                   [INSERT MIKE AND ALMA NAME AND
                                                   BAR NO.]
                                                   Assistant Attorneys General
                                                   165 Capitol Avenue, 5th Floor
                                                   Hartford, CT 06106
                                                   Tel: (860) 808-5020
                                                   Fax: (860) 808-5347
                                                   Email: Maura.MurphyOsborne@ct.gov
  Case 3:20-cv-00623-JCH Document 19 Filed 05/21/20 Page 2 of 2




                                        CERTIFICATION

       I hereby certify that on May 21st, 2020, a copy of the foregoing Notice was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                       /s/ Maura Murphy Osborne
                                                       Maura Murphy Osborne
                                                       Assistant Attorney General




                                                  2
